Citation Nr: 1403023	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-23 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the above claim.  In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran currently suffers from Parkinson's disease.  He contends that this disease links back to exposure to herbicides during his period of active duty-specifically to a six month temporary duty assignment in Guam on Andersen Air Force Base.  There, he alleges that his work as a mechanic included work maintaining trucks that were used primarily for pumping Agent Orange into aircraft which would then disperse it.  He was told that this substance was a "defoliant" at the time.  He claims that these vehicles would not be cleaned of the defoliant prior to his work on them.  He also claims that the defoliant was used on the perimeter of the base.

If a veteran was exposed to an herbicide agent during active service, a number of diseases, including Parkinson's disease, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  There is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam or the Korean DMZ during the Vietnam era.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  However, the Veteran has not asserted, nor does the record suggest, that he served within the Republic of Vietnam or the Korean DMZ.  As such, the presumption of herbicide exposure does not apply, and actual, direct exposure to herbicides must be shown.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service records indicate that the Veteran had a temporary duty assignment abroad for a period of 190 days, effective September 16, 1966.  He returned from this assignment March 24, 1967.  The specific location of the duty assignment is not listed on the record.  Furthermore, the RO requested documentation from the National Personnel Records Center (NPRC) that the Veteran was indeed in Guam.  The response came back negative in August 2010.  However, review of the Veteran's service treatment records (STRs) reveal that the Veteran received treatment for an eye condition at Andersen Air Force Base in Guam in January 1967.  This of course is within the documented temporary duty assignment contained in the Veteran's file, indicating that this assignment was indeed in Guam, as the Veteran contends.  

The M21-1MR manual provides guidelines for verifying exposure to herbicides outside of Vietnam and the demilitarized zone in Korea. Specifically, under M21-1MR, Part IV, Subpart ii, 2.C.10.n., once the Veteran has provided the approximate dates (i.e., within a 60 day period), location, and nature of the alleged exposure, the RO is to submit a request to Compensation and Pension (C&P) Services via email, furnishing the Veteran's detailed description of exposure and requesting a review of the Department of Defense's (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged by the Veteran.  If the C&P Services' review yields a negative result, then the RO is to submit a request for verification of exposure to herbicides to the U.S. Army and Joint Services Records Research Center (JSRRC) based on the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by the Veteran's service records.  See M21-1MR, Part IV, Subpart ii, 2.C.10.n.

Perhaps in part due to the above mentioned negative response, the RO declined to request further verification of the Veteran's possible herbicide exposure from the JSRRC, as it stated in a Formal Finding on the lack of information to verify herbicide exposure dated December 2010.  But, as the record clearly indicates that the Veteran was in Guam at Andersen Air Force Base as he has alleged, the Board finds that an attempt at such verification must be undertaken before a decision is rendered in this case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013).

Finally, the Veteran's claims file contains an undated letter detailing his award of benefits from the Social Security Administration (SSA).  VA has a duty to attempt to obtain SSA records in this circumstance, when it has notice of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, on remand the RO must obtain all of the Veteran's records from SSA and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

2. Contact the U.S. Army and Joint Services Records Research Center (JSRRC) and request that they verify a) the Veteran's dates of service in Guam, and b) whether any herbicide agents were used at Anderson Air Force Base in Guam during the period in which the Veteran served there, including any service specifically from September 16, 1966 to March 24, 1967.  In this regard, the Board again points out that the Veteran's STRs show that he was in Guam in January 1967.  All attempts to obtain such information and the responses to inquiries should be associated with the claims file.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


